EXHIBIT 10.12

 

LETTER AGREEMENT, DATED MAY 5, 2005 BETWEEN MYKROLIS

CORPORATION AND ROBERT E. CALDWELL

 

162



--------------------------------------------------------------------------------

May 5, 2005

 

Mr. Robert E. Caldwell

393 Mattison Drive

Concord, MA 01742

 

Dear Ed:

 

This letter is to confirm the arrangements surrounding your resignation from the
Board of Directors of Mykrolis Corporation upon the effectiveness of the merger
of Mykrolis Corporation (“Mykrolis”) with and into Entegris, Inc., a Delaware
corporation (the “Merger”). On April 26, 2004 you were elected by the Mykrolis
stockholders as a Class 1 director to serve for a three year term until the
annual meeting of stockholders for 2007. Under the terms of the Merger agreement
Mykrolis is permitted to designate only five members of the board of directors
of Entegris, Inc. You have agreed not to be one of the ongoing Mykrolis
directors of post Merger Entegris in accordance with the terms and conditions of
this letter.

 

1. Continued Service as a Director. You will continue to serve as a director of
Mykrolis and as a member of the Management Development & Compensation Committee
receiving compensation for those services in accordance with the director
compensation policies specified by the Board of Directors, as from time to time
in effect, through and until the closing of the Merger.

 

2. Termination Arrangements. Effective with the closing of the Merger your
service as a director of Mykrolis will terminate. In the event that the Merger
does not close you will continue as a director of Mykrolis without interruption.
Upon the effectiveness of your termination of service, all options to purchase
shares of Mykrolis common stock awarded to you shall immediately vest. You shall
have a period equal to the lesser of: (i) five (5) years following the date of
your resignation or (ii) the original expiration date of the option, to exercise
all options that you hold. In addition the 2005 annual equity award of an option
covering 8,000 Mykrolis shares shall vest in its entirety upon the effectiveness
of your resignation. In addition, in recognition of your service as a director
of Mykrolis, the Board of Directors will grant you a discretionary option to
purchase 21,688 shares of Mykrolis Common Stock; this option shall: (i) be
effective immediately before the termination of your service as a director upon
the consummation of the Merger, (ii) be at a price equal to the last closing
price of the Corporation’s Common Stock on the New York Stock Exchange on the
date immediately preceding the consummation of the Merger, (iii) vest in a
single increment effective with the termination of your service as a director
upon the consummation of the Merger, and (iv) be exercisable for a period of
five (5) years following the termination of your service as a director of this
Corporation. All options to acquire Mykrolis Common Stock held by you shall be
converted to options to acquire the common stock of post Merger Entegris, Inc.
in the same manner as other outstanding Mykrolis options.

 

163



--------------------------------------------------------------------------------

3. Disclosure of Information. You acknowledge that as a result of your service
as a director of Mykrolis, you have been and will continue to be exposed to
confidential information of special and unique nature and value relating to such
matters as Mykrolis’s trade secrets, systems, procedures, manuals, product
formulas, cost information and price determination procedures, confidential
reports and lists of customers, long and mid range strategic plans, acquisition
targets, and other confidential and proprietary information. You hereby covenant
and agree that you shall not, at any time directly or indirectly, divulge or
disclose, for any purpose whatsoever, any of such confidential information which
has been obtained by or disclosed to you as a result of your service as a
director of Mykrolis.

 

4. Miscellaneous. This Agreement: (i) shall be governed by and construed in
accordance with the laws (other than the laws governing conflict of law
questions) of the Commonwealth of Massachusetts; (ii) may be amended or modified
only by written instrument signed by the party against whom enforcement is
sought; (iii) shall be binding upon and inure to the benefit of you, your heirs
and distributees, and Mykrolis, its successors and assigns. (iv) sets forth the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings; (v) may not be
assigned or transferred by you.

 

Ed, on behalf of the Mykrolis Board of Directors, I would like to thank you for
your service to the Board and to Mykrolis. It has been a real pleasure working
with you and I wish you all the best for the future. If the terms and conditions
specified in this letter are acceptable to you, kindly countersign the enclosed
copy of this letter and deliver it to Mykrolis’s General Counsel, Peter W.
Walcott.

 

Very truly yours,

/s/ Thomas O. Pyle

--------------------------------------------------------------------------------

Thomas O. Pyle Chairman of the Board of Directors

 

Agreed and Accepted:

/s/ Robert E. Caldwell.

--------------------------------------------------------------------------------

Robert E. Caldwell

 

164